Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention is directed to an INFORMATION PROCESSING APPARATUS FOR EXTRACTING PORTIONS FILLED WITH CHARACTERS FROM COMPLETED DOCUMENT WITHOUT USER INTERVENTION AND NON-TRANSITORY COMPUTER READABLE MEDIUM.
Claims 1-9 are allowable over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches either individually or in combination the following underlined limitations:
Claim 1: “... the unfixed portion comprises a position of the region to be extracted, a size of the region to be extracted, and a field name to be associated with the character recognition result in the storage table, the region comprises a frame of the field name and a frame of a field value where the characters to be set, the region is updated by correcting the frame of the field name and the frame of the field value to be an actual form having inline of the position and the size, the recognition result of the characters corresponding to the field value is set in the frame of the field value associated with the frame of the field name.”
Independent claims 8 and 9 are similarly cited as claim 1 above.
Dependent claims 2-7 are inherently allowed.
The closest prior art, Saund, US Patent 9536141, does not specifically teach the above limitations as presented.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082.  The examiner can normally be reached on M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARBARA D REINIER/Primary Examiner, Art Unit 2672